DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 23-32 directed to an invention non-elected without traverse.  Accordingly, claims 23-32 have been cancelled.

Response to Arguments
Applicant’s arguments, see pg 10, lns 11-17, filed 12/13/21, with respect to the 35 USC 112(a) and 35 USC 112(b) rejections of claim 34 have been fully considered and are persuasive.  The rejection of claim 34 has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 23-32 have been cancelled.

Reasons for Allowance
Claims 1, 3-12, 14-22 and 33-34 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 1 is the inclusion of the limitations, inter alia, of:
“An energy harvesting and storage apparatus comprising: a flexible substrate, wherein the flexible substrate is a single piece of spacer fabric comprising a first fabric layer and a second fabric layer with a support layer positioned between the first fabric layer and second fabric layer, the support layer maintaining the first fabric layer separated from the second fabric layer in an axial direction across a thickness of the spacer fabric; an energy harvesting device disposed on the flexible substrate, the energy harvesting device is configured to convert mechanical energy generated in repeated contact-separation motions along the axial direction into electrical energy, an energy storage device disposed on the flexible substrate and in electrical communication with the energy harvesting device and configured to receive and store the electrical energy from the energy harvesting device; the energy harvesting device being positioned adjacent the energy storage device on the flexible substrate, to form an integrated energy harvesting and storage apparatus; and wherein the energy harvesting device and the energy storage device are formed on electrically separated portions of the spacer fabric.”

The closest prior art Pu et al. (“A SELF-CHARGING POWER UNIT BY INTEGRATION OF A TEXTILE TRIBOELECTRIC NANOGENERATOR AND A 
Applicant is claiming the axial direction as indicated below in annotated fig 1 and described in the specification (pg 19, lns 1-5 & pg 22, lns 8-15). Specifically the axial direction is the direction between the two electrodes of the TENG.

    PNG
    media_image1.png
    473
    760
    media_image1.png
    Greyscale

Examiner was interpreting the first fabric layer as the layer of the shirt under the TENG cloth; the second fabric layer as the layer of the shirt under the LIB belt and the support layer as the portion of the shirt between the TENG cloth and LIB belt.
As can be seen in annotated fig. 5a below, Pu does not disclose the TENG moves along the axial direction to generate electricity. Pu discloses electricity is generated by contact and separation between the shirt sleeve and the portion of the shirt under the arm pit (fig 5a, pg 2475, last paragraph to pg 2476, lns 1-2), which is in the direction of the arm moving towards the body (fig below) or the direction of the arm sliding on the shirt, during walking, for example (into and out of the page in the fig below).

    PNG
    media_image2.png
    408
    731
    media_image2.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834